DETAILED ACTION
This Office action is in response to Applicant’s amendment and request for reconsideration filed on October 14, 2021. 
Claims 1-20 are pending.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In addition to the prior art previously cited (see Non-Final office action dated 07/22/2021), Lieberman et al. (US 10,922,090) describes a method for downloading a container image to run on a database host (see abstract). The method including deploying an agent at the database host, whereby the agent is configured to command a daemon (i.e., container engine) installed on the database host to download a container image based on a container image name, wherein the daemon is thereby configured to start a container having an instance of the container image (see Fig. 4). 
Also Peng (US 2021/0203554) teaches a data center (i.e., central node) configured to upgrade container images running on edge computing nodes in a network topology (see ¶0004). In addition, Peng teaches receiving by each edge computing cluster that needs to be upgraded, a request message that includes an identifier of a to-be-upgraded container image, and downloading by each edge computing node, from the data center, the container image corresponding to the identifier, to upgrade the to-be-upgraded container image (see ¶0004).


“…deploying an application container engine in an edge node; 
receiving, by the edge node, application deployment information sent by a central node;
according to the application deployment information, downloading, by the edge node, an image containing a corresponding application from the central node; 
calling, by the edge node, the application container engine to load the image, and
running, by the edge node, the application in the application container engine; and allocating, by the edge node, available resources for the application container engine.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441